LANSING, Judge
(concurring specially).
I concur in the majority opinion. Although the issue is close, I believe the facts adequately support the trial court’s decision that the insurer’s duty to defend extended to a liability claim arising from use of the insured’s vehicle during a one-time loan to the insured’s church. The $250 payment from the church, in these limited circumstances, more nearly reflects the insured’s costs or loss of use rather than operation of a vehicle “to carry persons or property for a fee.” The policy arguably excludes coverage only when property or persons are transported for a specific fee, and the record does not indicate that the church youth themselves were charged a fee for transport to the Appalachia Mountain Project.